 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANDRE WELLS,                                        No. 2:17-cv-2709 AC P
12                       Plaintiff,
13           v.                                          ORDER
14   R. KENDALL, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has filed another

18   request for appointment of counsel. ECF No. 69.

19           The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

25   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

26   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

27   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

28   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
                                                        1
 1   most prisoners, such as lack of legal education and limited law library access, do not establish
 2   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 3          Plaintiff has once again requested the appointment of counsel based on the ground that he
 4   is autistic. ECF No. 69. As plaintiff has been advised on numerous occasions, the mere claim
 5   that he has autism is not sufficient to warrant the appointment of counsel. ECF No. 26 at 2; ECF
 6   No. 35 at 2; ECF No. 40 at 2; ECF No. 56 at 3; ECF No. 60 at 2. The court has also previously
 7   noted that plaintiff has been able to adequately present his claims up to this point despite his
 8   limitations. ECF No. 60 at 2. Furthermore, this case is currently scheduled for a settlement
 9   conference on January 8, 2020, and plaintiff’s filings demonstrate that he should be capable of
10   representing himself at the settlement conference without the assistance of counsel.
11          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
12   counsel (ECF No. 69) is denied.
13   DATED: December 11, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
